DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     MICHAEL W. McDERMOTT,
                           Appellant,

                                    v.

                         TRAVIS M. ANDRE,
                             Appellee.

                              No. 4D21-155

                               [May 6, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Francis Taylor Barner, Judge; L.T. Case Nos.
COCE1804729 and CACE1826369.

  Jorge Chervony of Jorge Chervony, P.A., Miami Beach, for appellant.

  Travis M. Andre, Greeley, Colorado, pro se.

PER CURIAM.

  Affirmed.

GROSS, GERBER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.